DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application and Preliminary Amendment filed on 09/09/2021.
Claims 5, 11, 16 and 33-34 have been amended, claims 17-32 have been canceled.  Currently, claims 1-16 and 33-34 are pending.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

This application is a national stage entry of the International Application PCT/CN2020/121143 filed 10/15/2020 and claims foreign priority to Chinese Application 202010600582.2 filed on 06/28/2020.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 09/09/2021 and 07/21/2022 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are included with this Office action.
Specification

The Substitute Specification filed on 09/09/2021 is accepted and entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the physical data packet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 9, it is unclear regarding the recited limitation “dividing data in the original shard into the original data shard and the new data shard”.  A “data shard” appears to identify a set/portion of data rather than a container.  Therefore, when data of a data shard is divided, one of resulted data shard can not be that same as the original data shard.

Claim 16 recites the limitation "the physical data packet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 13-16 and 33-34 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of ordering/sorting/classifying data according some criterion (e.g., addresses/locations) without significantly more. This judicial exception is not integrated into a practical application because the claims do not recite or realize any technical improvement or enhancement based on the data ordering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional recited limitations/steps are directed to common routines/functions performed by a general computer.

Claim 1 recites an abstract idea of ordering/sorting/classifying data according some criterion (e.g., addresses/locations), which is directed to a common human activity (e.g., sorting mails according to addresses). This judicial exception is not integrated into a practical application because the claim does not recite or realize any technical improvement or enhancement based on the data ordering. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps of determining addresses (e.g., based on received data) and sending the addresses are directed to common routines (e.g., inputting/receiving data and sending/communicating data) performed by a general computer.

Claim 2 incorporates the abstract idea as recited in claim 1 and further recites the storing of data shards in the system, which is directed to a common routine (e.g., saving or storing data) performed by a general computer.  Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 3 incorporates the abstract idea as recited in claim 1 and further specify the determining step based on metadata, which are not sufficient to amount to significantly more than the judicial exception because claim 3 does not realize any technical improvement or enhancement based on the data ordering based on determined addresses.

Claim 4 incorporates the abstract idea and additional elements as recited in claim 1 and claim 3 and further specifying the metadata, which are not sufficient to amount to significantly more than the judicial exception because claim 4 does not realize any technical improvement or enhancement based on the data ordering based on determined addresses.

Claim 5 incorporates the abstract idea and additional elements as recited in claim 1 and further specifying physical addresses, which are not sufficient to amount to significantly more than the judicial exception because claim 5 does not realize any technical improvement or enhancement based on the data ordering based on determined addresses.

Claim 13 recites an abstract idea of ordering/sorting/classifying data according some criterion (e.g., addresses/locations), which is directed to a common human activity (e.g., sorting mails according to addresses). This judicial exception is not integrated into a practical application because the claim does not recite or realize any technical improvement or enhancement based on the data ordering. Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps of determining addresses (e.g., based on received data) and sending the addresses are directed to common routines (e.g., inputting/receiving data and sending/communicating data) performed by a general computer.

Claim 14 incorporates the abstract idea as recited in claim 13 and further specify the determining step based on metadata, which are not sufficient to amount to significantly more than the judicial exception because claim 3 does not realize any technical improvement or enhancement based on the data ordering based on determined addresses.

Claim 15 incorporates the abstract idea and additional elements as recited in claim 13 and claim 14 and further specifying the metadata, which are not sufficient to amount to significantly more than the judicial exception because claim 4 does not realize any technical improvement or enhancement based on the data ordering based on determined addresses.

Claim 16 incorporates the abstract idea and additional elements as recited in claim 13 and further specifying physical addresses and acquiring and ordering data, which are not sufficient to amount to significantly more than the judicial exception because claim 5 does not realize any technical improvement or enhancement based on the data ordering based on determined addresses.

Claim 33 recites an abstract idea of ordering/sorting/classifying data according some criterion (e.g., addresses/locations), which is directed to a common human activity (e.g., sorting mails according to addresses). This judicial exception is not integrated into a practical application because the claim does not recite or realize any technical improvement or enhancement based on the data ordering. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps of determining addresses (e.g., based on received data) and sending the addresses and additional elements (e.g., “at least one processor” and “a memory”) are directed to common routines (e.g., inputting/receiving data and sending/communicating data) and common components (e.g., processor and memory) of a general computer.

Claim 34 incorporates and recites an abstract idea of ordering/sorting/classifying data according some criterion (e.g., addresses/locations) of claim 1, which is directed to a common human activity (e.g., sorting mails according to addresses). This judicial exception is not integrated into a practical application because the claim does not recite or realize any technical improvement or enhancement based on the data ordering. Claim 34 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps of determining addresses (e.g., based on received data) and sending the addresses and additional elements (e.g., “a non-transitory computer-readable storage medium having computer instructions) are directed to common routines (e.g., inputting/receiving data and sending/communicating data) and common components (e.g., storage/memory storing instructions) of a general computer.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13-16 and 33-34 (effective filing date 10/15/2020 or 06/28/2020 (if perfected)) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al. (U.S. Patent No. 9,817,750, Patent date 11/14/2017).

As to claim 1, Hayes et al. teaches:
“A data processing method” (see Hayes et al., Abstract), comprising: 
“determining, according to logic information of first data acquired from an ordering tool, first physical addresses, wherein the first physical addresses are physical addresses of data shards in a physical data group associated with the first data” (see Hayes et al., [column 11, lines 13-19 and lines 39-47] for performing analytics on the user data to identify characteristics, wherein characteristics include IP addresses associated with user data or data portions, and any data associated with user data can be interpreted as logic information of the first data as recited, wherein a group of data portions associated with user data is interpreted as a physical data group, and each IP address associated with a data portion of user data can be interpreted as a physical address of a data shard as recited); and 
“sending the first physical addresses to the ordering tool to cause the ordering tool to order the first data according to the first physical addresses” (see Hayes et al., [column 11, lines 17-19 and lines 39-42] for sorting user data or data portions based on IP addresses; also see [column 12, lines 33-43] and Fig. 8 wherein data is communicated between different process elements/functions/modules (e.g., result of the function of performing analytics (i.e., IP addresses) is sent to the function of sorting)).

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Hayes et al. teaches:
“wherein data shards in a same physical data group are stored in different data stores, and data shards in different physical data groups are stored in a same data store” (see Hayes et al., [column 11, lines 47-49] for files from one IP address (i.e., data group) sent/stored on a set of flash blocks (i.e., different data stores)).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Hayes et al. teaches:
“wherein determining, according to the logic information of the first data acquired from the ordering tool, the first physical addresses comprises” (see Hayes et al., [column 11, lines 13-42] for determining characteristics of user data or data portions based on analyzing the user data , wherein characteristics include IP addresses associated with user data, and any data associated with user data can be interpreted as logic information of the first data as recited): 
“determining, through a data controller and according to the logic information of the first data acquired from the ordering tool, metadata of the first data, and sending the metadata of the first data to the ordering tool” (see Hayes et al., [column 12, lines 38-43] for determining metadata of user data); and 
“determining, through a database and according to the metadata of the first data acquired from the ordering tool, the first physical addresses” (see Hayes et al., Fig. 4 and [column 11, lines 45-47] for determining IP addresses based on file data and other metadata stored in memory/storage system (i.e., database)).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 3 and is similarly rejected including the following:
Hayes et al. teaches:
“wherein the metadata of the first data is version information of the data shards in the physical data group associated with the first data” (see Hayes et al., [column 12, lines 38-50] wherein metadata includes updates to user data (i.e., version information)).
As to claim 5, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Hayes et al. teaches:
“wherein the first physical addresses comprise a full physical address of a full data shard in the physical data group associated with the first data and an incremental physical address of an incremental data shard in the physical data packet associated with the first data, and are used for causing the ordering tool to order the first data according to the incremental physical address and the full physical address” (see Hayes et al., [column 11, lines 40-42] for sorting files (i.e., first data) based on IP addresses; also see [column 7, line 59 to column 8, line 10] for different types of addresses).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
“determining, according to logic information of second data acquired from a data builder, second physical addresses, wherein the second physical addresses are physical address of data shards in a physical data group associated with the second data” (see Hayes et al., [column 11, lines 13-19 and lines 39-47] for performing analytics on the user data to identify characteristics, wherein characteristics include IP addresses associated with user data or data portions, and any data associated with user data can be interpreted as logic information of the first data as recited, wherein a group of data portions associated with user data is interpreted as a physical data group, and each IP address associated with a data portion of user data can be interpreted as a physical address of a data shard as recited); and 
“sending the second physical addresses to the data builder to cause the data builder to write the second data according to the second physical addresses” (see Hayes et al., [column 11, lines 17-42] for sorting user data or data portions based on IP addresses and writing the files or data portions with related characteristics into a flash block, wherein any code/module for performing sorting and writing according to IP addresses as disclosed can be interpreted as equivalent to a data builder as recited; also see [column 12, lines 33-43] and Fig. 8 wherein data is communicated between different process elements/functions/modules (e.g., result of the function of performing analytics (i.e., IP addresses) is sent to the function of sorting)).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 6 and is similarly rejected including the following:
Hayes et al. teaches:
“wherein determining, according to the logic information of the second data acquired from the data builder, the second physical addresses comprises” (see Hayes et al., [column 11, lines 13-42] for determining characteristics of user data or data portions based on analyzing the user data , wherein characteristics include IP addresses associated with user data, and any data associated with user data can be interpreted as logic information of the first data as recited): 
“determining, through a store controller and according to the logic information of the second data acquired from the data builder, metadata of the second data, and sending the metadata of the second data to the data builder” (see Hayes et al., [column 12, lines 38-43] for determining metadata of user data); and 
“determining, through a database and according to the metadata of the second data acquired from the data builder, the second physical addresses” (see Hayes et al., Fig. 4 and [column 11, lines 45-47] for determining IP addresses based on file data and other metadata stored in memory/storage system (i.e., database)).

As to claim 13, Hayes et al. teaches:
“A data processing method” (see Hayes et al., Abstract), comprising: 
“sending logic information of first data to a data processing party to cause the data processing party to determine first physical addresses according to the logic information of the first data, wherein the first physical addresses are physical addresses of data shards in a physical data group associated with the first data” (see Hayes et al., [column 11, lines 13-19 and lines 39-47] for sending/receiving the user data and performing analytics on the user data to identify characteristics, wherein characteristics include IP addresses associated with user data or data portions, and any data associated with user data can be interpreted as logic information of the first data as recited, wherein a group of data portions associated with user data is interpreted as a physical data group, and each IP address associated with a data portion of user data can be interpreted as a physical address of a data shard as recited, wherein any code/modules for performing analytics on user data can be interpreted as equivalent to a data processing party as broadly recited; also see [column 12, lines 33-43] and Fig. 8 wherein process elements/functions/modules are communicating (i.e., sending/receiving data through messages)); and 
“ordering, according to the first physical addresses, the first data” (see Hayes et al., [column 11, lines 17-19 and lines 39-42] for sorting user data or data portions based on IP addresses;).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 13 and is similarly rejected including the following:
Hayes et al. teaches:
“wherein sending the logic information of the first data to the data processing party to cause the data processing party to determine the first physical addresses according to the logic information of the first data comprises” (see Hayes et al., [column 11, lines 13-42] for determining characteristics of user data or data portions based on analyzing the user data , wherein characteristics include IP addresses associated with user data, and any data associated with user data can be interpreted as logic information of the first data as recited): 
“sending the logic information of the first data to a data controller in the data processing party to cause the data controller to determine metadata of the first data according to the logic information of the first data” (see Hayes et al., [column 12, lines 38-43] for determining metadata of user data); and 
“sending the metadata of the first data to a database in the data processing party to cause the database to determine the first physical addresses according to the metadata of the first data” (see Hayes et al., Fig. 4 and [column 11, lines 45-47] for determining IP addresses based on file data and other metadata stored in memory/storage system (i.e., database)).

As to claim 15, this claim is rejected based on the same arguments as above to reject claim 14 and is similarly rejected including the following:
Hayes et al. teaches:
wherein the metadata of the first data is version information of the data shards in the physical data group associated with the first data” (see Hayes et al., [column 12, lines 38-50] wherein metadata includes updates to user data (i.e., version information)).

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 13 and is similarly rejected including the following:
Hayes et al. teaches:
“wherein the first physical addresses comprise a full physical address of a full data shard in  the physical data group associated with the first data and an incremental physical address of an incremental data shard in the physical data packet associated with the first data” (see Hayes et al., [column 11, lines 40-42] for storing files based on IP addresses; also see [column 7, line 59 to column 8, line 10] for different types of addresses); and
“wherein ordering, according to the first physical addresses, the first data comprises” (see Hayes et al., [column 11, lines 40-42] for sorting files according to IP addresses):
“acquiring the first data according to the incremental physical address, and in response to determining that the first data fails to be acquired, acquiring the first data according to the full physical address; and ordering the acquired first data” (see Hayes et al., [column 11, lines 13-42] for receiving user data (e.g., files) and sorting user data based on IP addresses).

As to claim 33, Hayes et al. teaches:
“An electronic device” (see Hayes et al., Abstract and Fig. 2), comprising:
“at least one processor” (see Hayes et al., Fig. 2 for processors 116); and
“a memory communicatively connected to the at least one processor” (see Hayes et al., Fig. 2 for RAM 118);
“wherein the memory has instructions executable by the at least one processor stored thereon to cause the at least one processor to perform” (see Hayes et al., [column 4, lines 48-50]): 
“determining, according to logic information of first data acquired from an ordering tool, first physical addresses, wherein the first physical addresses are physical addresses of data shards in a physical data group associated with the first data” (see Hayes et al., [column 11, lines 13-19 and lines 39-47] for performing analytics on the user data to identify characteristics, wherein characteristics include IP addresses associated with user data or data portions, and any data associated with user data can be interpreted as logic information of the first data as recited, wherein a group of data portions associated with user data is interpreted as a physical data group, and each IP address associated with a data portion of user data can be interpreted as a physical address of a data shard as recited) ; and 
“sending the first physical addresses to the ordering tool to cause the ordering tool to order the first data according to the first physical addresses” (see Hayes et al., [column 11, lines 17-19 and lines 39-42] for sorting user data or data portions based on IP addresses; also see [column 12, lines 33-43] and Fig. 8 wherein data is communicated between different process elements/functions/modules (e.g., result of the function of performing analytics (i.e., IP addresses) is sent to the function of sorting)).
	Regarding claim 34, this claim is rejected based on the same arguments as above to rejected claim 1 and is similarly rejected including the following:
	Hayes et al. teaches:
“A non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are used for causing a computer to perform the method of claim 1” (see Hayes et al., [column 4, lines 48-50], [column 11, lines 13-42] and Fig. 8).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-12 (effective filing date 10/15/2020 or 06/28/2020 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (U.S. Patent No. 9,817,750, Patent date 11/14/2017), and further in view of Huang et al. (U.S. Publication No. 2021/0073123, effectively filed date 02/28/2020).

As to claim 8, Hayes et al. teaches all limitations as recited in claim 8.
However, Hayes et al. does not explicitly teach a feature of updating addresses of shards as equivalently recited as follows: 
 “in response to detecting a data storage resource adjustment event, updating a storage resource of the physical data group, and updating the physical addresses of the data shards in the physical data group”.
On the other hands, Huang et al. explicitly teaches a feature of updating addresses of shards (see Huang et al., Fig. 1, [0021]-[0022], and [0029] for updating the address mapping including dividing the group of buckets into a second group of active shards (i.e., changing address information of the active shards); also see [0076]-[0079] for adjusting a shard count of active shards in a group of active shards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang et al.'s teaching to Hayes et al.’s system by implementing a feature of updating an address mapping by updating shards and/or addresses of shards in a group of active shards.  Ordinarily skilled artisan would have been motivated to do so to provide Hayes et al.’s system with an effective way to manage the storage system. In addition, both of the references (Hayes et al. and Huang et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storing user data/object into blocks of storage devices in a storage system.  This close relation between both of the references highly suggests an expectation of success.

Regarding claim 9, this claim is rejected based on the same arguments as above to rejected claim 8 and is similarly rejected including the following:
Hayes et al. as modified by Huang et al. teaches:
“wherein in response to detecting the data storage resource adjustment event, updating the storage resource of the physical data group, and updating the physical addresses of the data shards in the physical data group comprises” (see Hayes et al., [column 11, lines 10-32] for storing data in response to a write (i.e., data storage resource adjustment event); also see Huang et al., [0029] and [0021]-[0022] for updating address mapping in response to store a data object):
“in response to detecting that a resource utilization of an original data shard in the physical data group is greater than a first resource utilization threshold, creating a new associated data shard for the original data shard in the physical data group” (see Huang et al., [0078] for increasing the shards in response to determining that the access load of the storage system is higher than the lower threshold); and
“dividing data in the original data shard into the original data shard and the new data shard, and using a physical address of the original data shard and a physical address of the new data shard as the physical addresses of the data shards in the physical data group” (see Huang et al., [0075] and [0078] for dividing the group of buckets into second group of active shards to increase the shards).

Regarding claim 10, this claim is rejected based on the same arguments as above to rejected claim 8 and is similarly rejected including the following:
Hayes et al. as modified by Huang et al. teaches:
“wherein in response to detecting the data storage resource adjustment event, updating the storage resource of the physical data group, and updating the physical addresses of the data shards in the physical data group comprises” (see Hayes et al., [column 11, lines 10-32] for storing data in response to a write (i.e., data storage resource adjustment event); also see Huang et al., [0029] and [0021]-[0022] for updating address mapping in response to store a data object):
“in response to detecting that a resource utilization of the data shards in the physical data group is less than a second resource utilization threshold, merging data of at least one data shard of the data shards in the physical data group into another data shard of the data shards in the physical data group, and deleting a physical address of the at least one data shard from the physical addresses of the data shards in the physical data group” (see Huang et al., [0077] and [0079] for managing the storage system based on the updated address mapping by merging the successive active shards to decrease the shard count in response to determining that the access load of the storage system is lower than the lower threshold).

Regarding claim 11, this claim is rejected based on the same arguments as above to rejected claim 8 and is similarly rejected including the following:
Hayes et al. as modified by Huang et al. teaches:
“wherein in response to detecting the data storage resource adjustment event, updating the storage resource of the physical data group, and updating the physical addresses of the data shards in the physical data group comprises” (see Hayes et al., [column 11, lines 10-32] for storing data in response to a write (i.e., data storage resource adjustment event); also see Huang et al., [0029] and [0021]-[0022] for updating address mapping in response to store a data object):
“in response to determining that hot spot data exists in the physical data group, detecting the data storage resource adjustment event” (see Huang et al., [0044] for detecting access load of the storage system);
“creating an incremental data shard for the physical data group, writing the hot spot data into the incremental data shard, and using an original data shard in the physical data group as a full data shard in the physical data group” (see Huang et al., [0044] and [0077]-[0079] for adjusting the number of active shards based on access load); and
“adding a physical address of the incremental data shard into the physical data group” (see Huang et al., [0060] for updating the address mapping between data objects and addresses of storage devices (i.e., shards (see [0021]-[0022]))).

Regarding claim 12, this claim is rejected based on the same arguments as above to rejected claim 8 and is similarly rejected including the following:
Hayes et al. as modified by Huang et al. teaches:
“wherein in response to detecting the data storage resource adjustment event, updating the storage resource of the physical data group, and updating the physical addresses of the data shards in the physical data group comprises” (see Hayes et al., [column 11, lines 10-32] for storing data in response to a write (i.e., data storage resource adjustment event); also see Huang et al., [0029] and [0021]-[0022] for updating address mapping in response to store a data object):
“in response to detecting that a resource utilization of a data store is greater than a third resource utilization threshold, creating a new data store” (see Huang et al., [0078] for increasing the shards in response to determining that the access load of the storage system is higher than the lower threshold, wherein a shard correspond to one or more storage devices (i.e., data store) (see [0023])); and
“creating a new data shard of the physical data group in the new data store, and using a physical address of the new data store as a physical address of the new data shard in the physical data group” (see Huang et al., [0021]-[0023] wherein address of a shard is address of a storage device).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164